DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3-6 are amended, wherein claim 1 is an independent claim. Claims 1-10 are currently examined on the merits.
Specification
The amendment filed 12/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “a rotation shaft shown in FIG. 2” recited in para. [0032] and “a pair of magnets shown in FIG. 2” recited in amended para. [0034]. It is noted that FIG 2 does not show “a rotation shaft” and “a pair of magnets”. Applicant is required to cancel the new matter in the reply to this office Action.
The amendment filed 12/29/2021 is objected to because 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 t truncated. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "...a rotation shaft …a magnet…", which is not disclosed in the specification as originally filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):







The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one o5r more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the silicon ingot". There is insufficient antecedent basis for this limitation in the claim.
The recited in claim 4 “…the reflector being barrel-shaped comprises an inner truncated cone, an outer truncated cone…” constitutes an indefinite subject matter. It is noted parent claim 1 already recites “reflector being barrel-shaped”; it is not clear whether the reflector is barrel-shaped or truncated cone shaped. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 5-7 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Piotr Filar (US 20100288185 A1, “Filar”), and further in view of Narushima et al (WO 2018116590 A1, “US 20200115821 A1” used as corresponding English translation, “Narushima”).


Filar teaches the relative distances between the bottom of the reflector and the silicon ingot as addressed above, but does not explicitly teach grooves being provided at the bottom of the inner wall of the reflector. However Narushima teaches an apparatus for growing crystals, wherein the bottom/ lower end portion of a shield 27 comprises a plurality of cuts/recessions from an inner periphery of the lower end portion of the shield (figs 2, 3, 7A, 7B and 8, 0011-0028, 0033-0048, 0117 and 0127). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Filar per teachings of Narushima in order to provide an apparatus for growing monocrystalline silicon with stabilized qualities (Narushima 0012-0029).
prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04 (VI) (C).
Regarding claims 3 and 8, Filar/Narushima teaches the grooves arranged along the circumferential direction of the reflector/shield (Narushima figs 7A and 7B), but does not explicitly teach that that the grooves are arc-shaped grooves, and an arc length of the arc-shaped grooves ranges from 20 mm to 200 mm. However, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice. See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04 (IV) (B). Also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions 
Regarding claim 9, Filar/Narushima teaches that the depth of the cuts/grooves meets the inequality D≤R*0.05 (1) and R≤1.27*C (7), wherein D represents depth, C represents radius of monocrystalline silicon, and the diameter of the monocrystalline silicon can be 200mm (e.g., radius being 100mm) (Narushima 0007, 0008, 0033, 0087 and 0088); thus D≤ R*0.05≤1.27*C*0.05; by introducing the radius value 100mm of the monocrystalline silicon into the inequalities, D (depth) is less than or equal to 10.16 mm, overlapping the instantly claimed 2mm to 20mm. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 10, Filar/Narushima teaches that an angle between the bottom of the groove and its side wall is around 90° (Narushima fig 7A), meeting the claim.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Filar/Narushima as applied to claim 1 above, and further in view of Fu et al (JP 2004182580 A, machine translation, “Fu”) and Ferry et al (US 6197111 B1, “Ferry”, cited in IDS filed 01/05/2022).
Regarding claim 4, Filar/Narushima teaches the reflector as addressed above, and further teaches that the reflector has an inner cylinder/truncated cone  and an outer 
Regarding claim 5, Filar/Narushima/Fu/Ferry teaches that the grooves are located at the bottom of the inner wall of the inner cylinder/ truncated cone (Narushima figs 7A and 7B).
Regarding claim 6, Filar/Narushima/Fu/Ferry teaches that the reflector comprises an inserting member (48/49 or 71/72), the inserting member comprises a protruding portion (member 48 or 72) and an inserting portion (member 49 or 71), and the inserting portion is inserted (into the insulating member 47) between a portion of the bottom of the outer cylinder/ truncated cone extended below the bottom of the inner cylinder/ 
Regarding claim 7, Filar/Narushima/Fu/Ferry teaches that the openings (grooves) are formed between members (for example 72), and located at the bottom of the protruding portion (Fu figs 9-14), meeting the claim.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that Filar explicitly disclosed that “[t]he bottom cover is non-axisymmetric … as shown in Fig. 4 of Filar… the distance between the bottom of the collar section 13 and the melt free surface 8 in the direction of the magnetic field B is smaller than the distance between the bottom of the collar section 13 and the melt free surface 8 in the direction perpendicular to the magnetic field B … Filar teaches away the feature of “grooves are provided at the bottom of the inner wall of the reflector, so that a distance between a bottom of the reflector and the silicon ingot in a direction of the magnetic field is greater than a distance between the bottom of the reflector and the silicon ingot in a direction perpendicular to the magnetic field” of claim 1” have been considered, but not found persuasive. It is firstly noted that the applicant argued a distance between the bottom of the reflector (the member comprising the part/heat 
Applicant’s arguments with respect to the secondary references to Narushima and Fu have been considered, but not found persuasive; the primary reference to Filar already teaches the argued relative distance between the reflector and the ingot.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/05/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HUA QI/Primary Examiner, Art Unit 1714